Exhibit 10.1
 


 
Dated this 18th day of May 2009
 
Between
Fame Trading Ltd.
as Lender
 
And
 
 
Astrata (Asia Pacific) Pte. Ltd.
 
 
as Borrower
 
 
Facility Agreement
 
ABRAHAM
Advocates and Solicitors
19, Keppel Road
#09-05, Jit Poh Building
Singapore 089058
 
 
 
1

--------------------------------------------------------------------------------

 

 
CONTENTS


Clause
Heading
Page
     
1.
Definitions and Interpretations
1-5
     
2.
Facility
5
     
3.
Conditions Precedent and Availability
5-6
     
4.
Disbursement of Facility
6-7
     
5.
Interest on Facility
7
     
6.
Repayment of Facility
7-8
     
7.
Facility Fee
8
     
8.
Representations, Warranties and Covenants
8
     
9.
Securities
8
     
10.
Designated Bank Accounts
8-9
     
11.
Set-off and Withholdings
9
     
12.
Notices
9-11
     
13.
Assignment
11
     
14.
Partial Invalidity
12
     
15.
Miscellaneous
12-13
     
Schedule
Heading
Page
     
1
Corporate Structure of Astrata Group Inc.
14
     
2
Representations. Warranties and Covenants
15-24
     
3
Borrowers Intellectual Property Rights
25-26





 
2

--------------------------------------------------------------------------------

 
This Facility Agreement ("Agreement") is made the 18th day of May, 2009
BETWEEN:-


(1)           FAME TRADING LTD., a company incorporated in British Virgin
Islands and having its registered office at Akara Building, 24 De Castro Street,
Wickhams Cay 1, Road Town, Tortola, British Virgin Islands ("Lender"); and


(2)           ASTRATA (ASIA PACIFIC) PTE LTD (Co. Reg No. 200309962E), a company
incorporated in the Republic of Singapore and having its registered office at
135 Joo Seng Road, #02-01, Singapore 368363 ("Borrower").


RECITAL:-


(A)           The Lender has, at the request of the Borrower. agreed to make
available to the Borrower, the Facility (as hereinafter defined) on the terms
and conditions contained in the Transaction Documents (as hereinafter defined).


(B)           The Borrower is a subsidiary of the Holding Company (as
hereinafter defined), which has a number of subsidiaries and associate companies
as diagrammatically illustrated in Schedule 1.


IT IS HEREBY AGREED as follows:


1.           Definitions and Interpretation


1.1           In this Agreement, unless the context otherwise admits, all words
and expressions shall have the following meanings respectively:-


"Business Day" means a day on which the banks are open for business in United
States of America and Singapore except Saturday, Sunday and public holidays in
the said countries;


"Connected Person" means –
 
(a)           in relation to an individual:
 

 
 
3

--------------------------------------------------------------------------------

 


(i)            the individual's spouse, son, adopted son, step-son, daughter,
adopted daughter, step-daughter, father, step-father, mother, step­mother,
brother, step-brother, sister or step-sister; and


(ii)           a firm, a limited liability partnership or a corporation in which
the individual or any of the persons mentioned in sub-paragraph (i) has control
of not less than 20 per cent of the voting power in the firm, limited liability
partnership or corporation, whether such control is exercised individually or
jointly


(b)           in relation to a firm, limited liability partnership or a
corporation: another firm, limited liability partnership or corporation in which
the first-mentioned firm, limited liability partnership or corporation has
control of not less than 20 per cent of the voting power;


"Debentures” means:


(i)           the debenture executed or to be executed between the Lender and
the Borrower; and


(ii)           the debenture executed or to be executed between the Lender and
the Second Chargor,


"Disbursement" has the meaning ascribed to it in Clause 4.1;


"Encumbrance" means any claim, charge, mortgage, security, lien, option, equity,
power of sale, hypothecation or other third party rights, retention of title,
right of pre-emption, right of first refusal or security interest of any kind;


"Events of Default" means the events of default as provided in the Debentures;


"Facility" means the principal sum of US$8,500,000 (or such lesser sum as the
case maybe) that shall be advanced by the Lender to the Borrower pursuant and
subject to this Agreement;
 
 
4

--------------------------------------------------------------------------------

 

 
"Facility Fee" has the meaning ascribed to it in Clause 7;


“Facility Repayment Date" means the date immediately following the day on which
the period of 90 days expires from the date the Facility (or the first portion
of the Facility, as the case maybe) is disbursed by the Lender to the Borrower;


"Holding Company" means Astrata Group Inc. (Co. Reg No. C55761996), a company
incorporated in the State of Nevada. United States of America, and having its
registered office at 1000 East William Street, Suite 204, Carson City, NV 89701,
United States of America, which is the holding company of the Borrower;


"Interest Rate" means the rate equivalent to LIBOR plus 5 per cent per annum;


"LIBOR" means the daily reference rate based on the London Interbank Offer Rate;


“Parties" mean the parties to this Agreement:


"Second Chargor" means Astrata (Singapore) Pte Ltd (Co. Reg. No. 200309965W), a
company incorporated in the Republic of Singapore and having its registered
office at 135 Joo Seng Road #02-01, Singapore 368363.


"Senior Employee" means an employee of the Borrower whose monthly remuneration
exceeds US$ 10,000.00;


"Total Indebtedness" means collectively the principal sum of US$8.500.000 (or
such lesser sum that have been disbursed by the Lender to the Borrower) and all
interest, fees, costs. and other moneys whatsoever, whether actually or
contingently, which are expressed to be payable (whether at maturity or
otherwise) by the Borrower under or in connection with or which the Borrower has
covenanted to pay or discharge under the Transaction Documents;
 

 
 
5

--------------------------------------------------------------------------------

 


"Transaction Documents" means collectively this Agreement and the following
documents:-


(i)           the Debenture executed or to be executed between the Lender and
the Borrower;


(ii)           the Debenture executed or to be executed between the Lender and
the Second Chargor;


(iii)           the Pledge Agreement executed or to be executed between the
Lender and the Holding Company; and


(iv)           the Continuing Guarantee executed or to be executed between the
Lender and the Holding Company.


any other facility or security document or other document that may hereafter and
from time to time be executed in connection with the Facility including any
amendments, variations, supplements or modifications thereto and Transaction
Document means each and any one of them.


"US$" means the lawful currency of United States of America.


1.2           Construction


(a)           The headings in this Agreement are inserted for convenience only
and shall not affect the construction of this Agreement;


(b)           Any reference in this Agreement to "this Agreement" includes all
amendments. additions, and variations thereto agreed between the parties hereto;


(c)           Unless the context otherwise requires. words importing the
singular shall include the plural and vice versa; words importing a specific
gender shall include the other genders (male, female or neuter), and "person"
shall include an individual, corporation, company, partnership, firm, trustee,
 

 
 
6

--------------------------------------------------------------------------------

 


trust, executor, administrator or other legal personal representative,
unincorporated association, joint venture, syndicate or other business
enterprise, any governmental, administrative or regulatory authority or agency
(notwithstanding that "person" may be sometimes used herein in conjunction with
some of such words), and their respective successors, legal personal
representatives and assigns, as the case may be, and pronouns shall have a
similarly extended meaning;


(d)           A reference to a "month" is a reference to a period starting on
one day in a calendar month and ending on the day immediately preceding the
numerically corresponding day in the next succeeding calendar month; and


(e)           The words "written" and "in writing" include any means of visible
reproduction. References to "Recitals", "Clauses", and "Schedules.' are to the
recitals, clauses of, and the schedules to. this Agreement (unless the context
otherwise requires). Any reference to a "paragraph" is to a reference to a
paragraph of the Clause in which such reference appears. The Schedules forms
part of this Agreement and have the same force and effect as if expressly set
out in the body of this Agreement.


2.           Facility


Subject to the provisions of the Transaction Documents, the Lender hereby agrees
to make available to the Borrower the Facility at the time and in the manner
herein provided.


3.           Conditions Precedent and Availability


3.1           The Facility shall be made available to the Borrower subject to
the fulfilment of the following conditions precedent, that is to say:-
 
 
7

--------------------------------------------------------------------------------

 
 
(a)          the Lender shall have received in form and substance satisfactory
to it the following:-


(i)           the Transaction Documents (other than this Agreement) duly
executed by the Borrower; and


(ii)           any other document which the Lender may reasonably require.


(b)           all representations, warranties and statements contained herein
and in the Transaction Documents or otherwise made in writing in connection
herewith or in any certificate or statement or document furnished pursuant to
any provisions hereof shall be true and correct with the same effect as though
made on the date on which the Facility or any portion thereof is made available
by the Lender to the Borrower; and


(c)           there shall not exist any Event of Default at or prior to the
Disbursement of the Facility or any portion thereof by the Lender to the
Borrower.


4.           Disbursement of Facility


4.1           The Lender hereby agrees to disburse the Facility or any portion
thereof as and when the Borrower requisitions for it.


4.2           The Borrower shall produce to the Lender a requisition for
Disbursement in writing no later than 5 Business Days before the date such
Disbursement is to be effected.


4.3           The aforesaid requisition for Disbursement shall be accompanied by
a budget of income and capital expenditure that has been or is to be incurred
and paid by the Borrower in the month immediately following the month in which
the requisition is made supported by invoices or any other evidence
demonstrating that such expenditure is payable in the relevant month and shall
additionally include a requisition for a portion of the Facility Fee
representing a sum equal to 5 per cent of the relevant Disbursement.
 
 
8

--------------------------------------------------------------------------------

 

 
4.4           The Lender shall at its absolute discretion, determine whether or
not any item of expenditure shall be excluded from the relevant budget or the
payment of which shall be deferred to a later date and may accordingly exclude
such item of expenditure from any Disbursement that it may make to the Borrower.


4.5           Where a notice has been issued by the Lender to the Borrower
pursuant to Clause 6.2 of this Agreement, the Lender shall no longer be obliged
thenceforth to make any further Disbursement (if any portion of the Facility is
not disbursed as of the date of the notice).


5.           Interest on Facility


5.1           The Borrower shall pay to the Lender interest on the Facility at
the Interest Rate for the period commencing from the date the Facility or any
portion thereof is made available by the Lender to the Borrower to the Facility
Repayment Date.


5.2           In the Event of Default by the Borrower in the payment of any sum
due on the Facility Repayment Date, the Borrower shall (in addition to the
interest payable under clause 5.1 above) pay an additional 5 per cent interest
by way of default interest on the Total Indebtedness for the period from the
Facility Repayment Date until the date the Total Indebtedness is received.


5.3           All interest payable pursuant to this Agreement shall accrue from
day to day and shall be calculated on the basis of a year of 365 days.


6.           Repayment of Facility


6.1           Subject to Clause 7 in the Debentures, the Borrower shall repay
the Facility on the Facility Repayment Date, provided that the Borrower may in
its discretion, repay the Facility or any portion thereof at any date earlier
than the Facility Repayment Date, without any penalty or fee.
 
 
9

--------------------------------------------------------------------------------

 

 
6.2           Notwithstanding anything herein contained, the Facility is
repayable on demand by the Lender at any time, by the Lender sending a written
notice to the Borrower to repay the Facility within 7 Business Days from the
date of the notice.


7.           Facility Fee


The Borrower hereby acknowledge that Jaker Investments Limited ("Jaker) , a
company duly incorporated in Hong Kong and having its registered office at Suite
2302-3, Great Eagle Centre, 23 Harbour Road, Wanchai, Hong Kong had introduced
the Borrower to the Lender and had negotiated the terms of the Facility with the
Borrower and the Lender. In consideration therefor the Borrower shall pay to
Jaker by way of a Facility Fee, a sum equal to 10 per cent of the Facility; 5
per cent of which shall be payable as and when the Disbursements are made, and
the remaining 5 per cent shall be payable on or before the expiry of 180 days
from the date hereof.


8.           Representations, Warranties and Covenants


The Borrower's representations, warranties and covenants are as set out in
Schedule 2.


9.           Securities


The Borrower hereby agrees and declares that the Debentures, the Pledge
Agreement and the Continuing Guarantee shall be and remain as continuing
securities for the payment of the Total Indebtedness.


10.           Designated Bank Accounts


10.1           Whether or not an Event of Default shall have occurred, the
Borrower shall at the written request of the Lender forthwith cause a bank
account to be opened in its name and shall forthwith cause the Second Chargor to
open a bank account in its name (collectively known as the "Designated Bank
Accounts', and to do all things, acts and deeds as shall be necessary for the
said accounts to be operated jointly by a director of the Borrower or of the
Second Chargor (as the case may be) and a person nominated by the Lender
(Signatories"). The Borrower undertakes to keep its Designated Bank Account
opened and operated and cause the Second Chargor to keep its Designated Bank
Account opened and operated by the Signatories, and to deposit and procure that
the Second Charger deposits and/or pay into the respective Designated Bank
Accounts all monies that the Borrower and the Second Chargor shall receive from
time to time from their respective debtors or otherwise, and continue to make
such deposits or payments into the said accounts until such time as the Borrower
shall receive a notice in writing from the Lender notifying the Borrower and the
Second Chargor to do otherwise.
 
 
10

--------------------------------------------------------------------------------

 

 
10.2           All monies deposited into the Designated Bank Accounts shall be
appropriated, disbursed or otherwise dealt with in such manner as the
Signatories to the respective Designated Bank Accounts shall from time to time
determine.


11.           Set-off and Withholdings


All sums payable by the Borrower to the Lender pursuant to the Transaction
Documents, whether principal, interest or otherwise, shall be paid in full, free
of any restriction or condition, without set-off or counter-claim and without
any deduction or withholding for or on account of any taxes. All such taxes
shall be borne and paid by the Borrower.


12.           Notices


12.1           Any notice or other communication given under this Agreement
shall be in writing and shall be served by delivering it personally or sending
it by registered post or by registered airmail (if posted to a country other
than where the serving Party is located) or courier or facsimile transmission to
the address or electronic transmission to the answerback address and for the
attention of the relevant Party. Any such notice shall be deemed to have been
received:
 
 
11

--------------------------------------------------------------------------------

 

 
a)           if delivered personally, at the time of delivery;


b)           in the case of registered post or by courier, 48 hours from the
date of posting or dispatch ;


c)           in the case of registered airmail, 5 days from the date of posting;
and


d)           in the case of facsimile or electronic transmission, at the time of
transmission


Provided that if deemed receipt occurs before 9 am on a Business Day the notice
shall be deemed to have been received at 9 am on that day, and if receipt occurs
after 5 pm on a Business Day, or on a day which is not a Business Day, the
notice shall be deemed to have been received at 9 am on the next Business Day.


12.2        Addresses and fax numbers of the Parties are:


a)
In the case of the Lender:
     
i)  
Attn: Mohan Raj Abraham
 
 
 
Address: 19, Keppel Road #09-05, Jit Poh Building
     
Singapore 089058
   
 
Fax: +65 6323 0291
   
 
Email: mohan@abrahamlawoffice.com
   
and
     
ii)  
Attn: Janet Cowgill
 
 
 
Address: Wind Fields
     
39850 Snickersville Turnpike
     
Middleburg VA 20117
     
Fax: 703 940 4282
 
   
Email: jancowoillaol.com
 



 
 
12

--------------------------------------------------------------------------------

 

 
b)
In the case of the Borrower:
   
 
Attn: Anthony Harisson
 
 
Address: 135 Joo Seng Road #02-01, Singapore 368363
 
 
Fax: +65 6338 5373
 
 
Email: aharrison@astratagroup_com



or such other address or facsimile number as may be notified in writing from
time to time by the relevant Party to the other Party.


12.3           Each Party may change its address from time to time, provided
notice of such change of address is provided to the other Party in accordance
with this Clause.


13.           Assignment


13.1           This Agreement shall benefit and be binding on the Parties, their
permitted assignees and their respective successors.


13.2           The Borrower may not assign or transfer any of its rights or
obligations under the Transaction Documents.


13.3           The Lender may assign all or part of its rights or transfer all
or part of its obligations under the Transaction Documents without the consent
of the Borrower. The assignee or transferee shall be and be treated as a party
for all purposes of the Transaction Documents and be entitled to the full
benefit of the Transaction Documents as it if were an original party in respect
of the rights and obligations assigned or transferred to it.




 
13

--------------------------------------------------------------------------------

 


14.           Partial Invalidity


If at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions of this
Agreement nor of such provisions under the laws of any other jurisdiction shall
in any way be affected or impaired thereby.


15.           Miscellaneous


15.1          Law


This Agreement shall be governed by and construed in accordance with the laws of
Singapore.


15.2         Jurisdiction


In relation to any legal action or proceedings arising out of or in connection
with this Agreement ("Proceedings"), each Party hereby irrevocably submits to
the exclusive jurisdiction of the courts of Singapore and waives any objection
to Proceedings on the ground of venue or on the ground that the Proceedings have
been brought in an inconvenient forum.


15.3         Costs


All costs and charges (including legal expenses) of the Lender incurred in
connection with this Agreement and the Transaction Documents and all
administration costs and charges of the Lender shall be on the account of and
paid by the Borrower.


15.4        Time is of Essence


Time is of the essence of this Agreement but no failure to exercise and no delay
in exercising. on the part of the Lender, any right, power, or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof, or the exercise of any other power of right. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by law.


15.5         Counterparts


This Agreement may be signed in any number of counterparts, all of which taken
together when delivered to the Lender shall constitute one and the same
instrument. Any party may enter into this Agreement by signing any such
counterpart.




(This space is intentionally left blank)
 
 
14

--------------------------------------------------------------------------------

 
 

 
Schedule 1


Corporate Structure of Astrata Group Inc.


Astrata Group Inc.


Astrata (Europe) Ltd
100%
Astrata (Asia Pacific)
Pte Ltd
100%
Passtime Telematics Inc.
51%



Astrata
(Singapore)
Pte Ltd
100%
Astrata
(Malaysia)
Sdn Bhd
100%
Astrata
(Brunei)
Sdn Bhd
70%
Astrata
(New Zealand)
Ltd
49%
Astrata
(Middle East)
LLC
49%



 
 
15

--------------------------------------------------------------------------------

 

 
Schedule 2
Representations, Warranties and Covenants


1.           Borrower's Representations, Warranties & Covenants


The Borrower hereby represents, warrants and covenants the following to the
Lender:


1.1           Capital Expenditure:


that save with the written consent of the Lender, the Borrower will not enter
into any agreement or incur any commitment involving any capital expenditure in
excess of US$250,000.00 in the aggregate;


1.2           Contracts & Commitments:


that save with the written consent of the Lender, the Borrower will not enter
into or amend any contract or incur any commitment which is not capable of being
terminated without compensation at any time with three months' notice or less
and which is not in the ordinary and usual course of business and which involves
or may involve total annual expenditure in excess of US$250,000.00 in each case:


1.3           Borrowings:


that save with the written consent of the Lender, the Borrower will not incur
any borrowings or any other indebtedness in excess of US$250.000 00 in the
aggregate;


1.4           Senior Employees:


that the Borrower will not, save as required by law or with the written consent
of the lender, make any amendment to the terms and conditions of employment
(including, without limitation, remuneration, pension entitlements and other
benefits) of Senior Employees, or provide or agree to provide any gratuitous
payment or benefit to any such person or any of their dependants, or dismiss any
such employee or engage or appoint any additional Senior Employees;


 
16

--------------------------------------------------------------------------------

 


1.5           Increase, Decrease or Repurchase of Capital:


that the Borrower will not allot, issue, redeem or repurchase any share or loan
capital (or grant options to subscribe for the same);


1.6           Disclosure of Information:


that the information contained in this Agreement and all other information which
has been or will be given in writing by the Borrower to the Lender, to the best
of the knowledge, information and belief of the Borrower was and will be when
given, (and remains if given prior to the date of this Agreement), true,
complete and accurate in all respects and not misleading and the Borrower is not
aware of any fact or matter or circumstances not disclosed in writing to the
Lender which renders any such information untrue, inaccurate or misleading or
the disclosure of which might reasonably affect the willingness of the Lender to
grant the Facility to the Borrower or impair the Facility;


1.7           Accounts:
that copies of the audited and management accounts of the Borrower and the
constitutional documents of the Borrower that have been/are to be delivered or
made available to the Lender under this Agreement are/shall be complete and
are/shall be accurate in all respects and in the case of the constitutional
documents contain full details of the rights and restrictions attached to the
share capital of the Borrower;
 
 
17

--------------------------------------------------------------------------------

 

 
1.8           Shareholders Agreements:


that there is no shareholders' agreement or other agreement executed by the
Borrower, the terms of which supersede or prevail over the provisions of the
constitutional documents of the Borrower:


1.9           Power of Attorney:


that the Borrower has not given any power of attorney or any other authority
(express, implied or ostensible) which is still outstanding or effective, to any
person to enter into any contract or commitment or do anything on its behalf and
shall not hereafter give any such power of attorney or such authority;


1.10           Granting of Securities, etc:


that there shall be no indebtedness (actual or contingent) or any indemnity,
guarantee or security arrangement between the Borrower and any current or former
employee, current or former director or any current or former consultant of the
Borrower or any Connected Person of any of such persons as of this date;


1.11           Contracts to Connected Person:


that save as disclosed in the audited and management accounts, the Borrower has
not been a party to any contract, arrangement or understanding (i) with any
current or former employee, any current or former director or any current or
former consultant of the Borrower or any Connected Person of any such person, or
(ii) in which any current or former employee, any current or former director or
any current or former consultant of the Borrower or any Connected Person of any
of such persons is interested (whether directly or indirectly);


 
18

--------------------------------------------------------------------------------

 


1.12           Extraordinary Contracts & Commitments:


that the Borrower has not been a party to any contract, commitment, arrangement,
transaction, understanding, obligation or liability which:


(i)           is outside the ordinary and usual course of business;


(ii)           is not wholly on an arm's length basis;


(iii)           save in the ordinary course of business is of a long-term nature
(that is, unlikely to have been fully performed in accordance with its terms
more than six months after the date it was entered into or undertaken or
incapable of termination on six months' notice or less);


(iv)           cannot readily be fulfilled or performed on time without undue or
unusual expenditure of money or effort; or


(v)           involves, or is likely to involve, obligations or liabilities
which by reason of their nature or magnitude, ought reasonably to be made known
to the Lender.


1.13           Restrictive Agreements or Joint Ventures


that save as disclosed to the Lender, the Borrower:


(i)           is not or has not been a party to any agreement or arrangement
which restricts its freedom to carry on its business in any part of the world;


(ii)           is not, or has not agreed to become, a member of any joint
venture, consortium, partnership or other unincorporated association; or


(iii)           is not, or has not agreed to become, a party to any agreement or
arrangement for participating with others in any business sharing commissions or
other income.
 
 
19

--------------------------------------------------------------------------------

 

 
1.14           Assets


that all assets (other than the Intellectual Property) of the Borrower,
including all debts due to the Borrower which are included in the audited and
management accounts or have otherwise been represented as being the property of
or due to the Debtors or at the balance sheet date used or held for the purposes
of its business, were at the balance sheet date the absolute property of the
Borrower and (save for those subsequently disposed of or realized in the
ordinary and usual course of business) all such assets and all assets and debts
which have subsequently been acquired or arisen are the absolute property of the
Borrower and none is the subject of any assignment or Encumbrance (excepting
only liens arising by operation of law in the normal course of trading) or the
subject of any factoring arrangement, hire purchase. conditional sale or credit
sale agreement to which the Borrower is a party;


1.15           Stocks


that the stock (if any) currently held is not excessive but is adequate in
relation to the current trading requirements of the Borrower, is in good.
undamaged and merchantable condition, is not obsolete, slow-moving or
inappropriate and is capable of being sold in the ordinary and usual course of
business in accordance with its current price list, without rebate or allowance
to a purchaser (or to the extent that this is not the case, adequate provision
or reserve has been made therefor in the audited and management accounts of the
Borrower);


1.16           Plant & Machinery:


that the plant, machinery, vehicles and all other equipment owned or used in
connection with the business of the Borrower.


(i)           are (subject to normal wear and tear) in good repair and condition
and reasonable working order having regard to their age and use:
 
 
20

--------------------------------------------------------------------------------

 

 
(ii)           have been regularly and properly maintained where such
maintenance is usually required;


(iii)           are not dangerous, obsolete, inefficient or surplus to
requirements and are in the possession and control the Borrower and are not
expected to require replacements or additions at a cost in excess of
US$100,000.00 within 12 months after the date of this Agreement; and


(iv)           are capable and will (subject to normal wear and tear) remain
capable throughout the respective periods of time during which they are written
down to a nil value in the accounts of the Borrower of doing the work for which
it was designed or purchased.


1.17           Maintenance Contracts


that the maintenance contracts are in full force and effect in respect of all
assets of the Borrower which are normal or prudent to have maintained by
independent or specialist contractors and in respect of all assets which the
Borrower is obliged to maintain or repair under any agreement; and all such
assets have been maintained regularly to a good technical standard and in
accordance with safety regulations usually observed in relation thereto and in
accordance with the terms of any leasing or other agreement; and


1.18           Proprietary information:


that the following proprietary information are true and accurate at the date of
this Agreement:


(i)           Definitions


For the purposes of this paragraph 1.18:


"Business Information" means all information, Know-how and records (whether or
not confidential and in whatever form held) including, without limitation, all
formulae, designs, specifications. drawings, data, manuals and instructions and
all client lists, sales information business plans and forecasts, and all
technical or other expertise and all computer software and all accounting and
tax records, correspondence, orders and inquiries;
 
 
21

--------------------------------------------------------------------------------

 

 
"Business IP" means all rights and interest owned by the Borrower (whether as
owner, licensee or otherwise) in Intellectual Property which is at or
immediately before the date hereof used or is capable of being used in or in
connection with the business of the Borrower including but not limited to the
rights of the software and hardware more particularly described in Schedule 3;


"Confidential Business Information" means Business Information which is
confidential and which is not accessible to or within the domain of the public
at large;


"Intellectual Property" means trade marks, service marks, trade names, domain
names, logos, get-up, patents, inventions, registered and unregistered design
rights, copyrights, semi-conductor topography rights. database rights and all
other similar rights in any part of the world (including Know-how) where such
rights are obtained or enhanced by registration, any registration of such rights
and applications and rights to apply for such registrations; and


"Know-how" means confidential and proprietary industrial and commercial
information and techniques in any form including, without limitation, drawings.
formulae, test results, reports, project reports and testing procedures,
instruction and training manuals, tables of operating conditions, market
forecasts, and lists and particulars of customers and suppliers.


(ii)           Ownership etc.


All Intellectual Property (whether registered or not) and all pending
applications therefor which have been, are, or are capable of being used in or
in relation to or which are necessary for the business of the Borrower is (or,
where appropriate in the case of pending applications, will be):


(a)           legally and beneficially owned by the Borrower or lawfully used
with the consent of the owner under a licence;
 
 
22

--------------------------------------------------------------------------------

 

 
(b)           valid and enforceable:


(c)           not being infringed or attacked or opposed by any person:


(d)           not subject to any Encumbrance or any licence or authority save as
disclosed in the audited and management account or as disclosed in writing to
the Lender;


(e)           in the case of rights in such Intellectual Property as are
registered or the subject of applications for registration. and all renewal fees
which are due and steps which are required for their maintenance and protection
have been paid and taken; and


(f)           in the case of unregistered trademarks which are likely to be
material to the Borrower, and no claims have been made an no applications are
pending, which if pursued or granted might be material to the truth and accuracy
of any of the above.


(iii)           Intellectual Property


(a)           All rights in all Intellectual Property and Business Information
owned, used by or otherwise required for the business of the Borrower are vested
in or validly granted to the Borrower and are not subject to any limit as to
time or any other limitation, right of termination or restriction and all
renewal fees and steps required for their maintenance or protection have been
paid and taken.


(b)           All rights in the Intellectual Property and all Business
Information owned, used by or otherwise required for the business of the
Borrower is in the possession of the Borrower and the Borrower is not a party to
any confidentiality or other agreement or subject to any duty which restricts
the free use or disclosure of any of such Business Information.


(c)           The Borrower has not granted or is obliged to grant any licence,
sub-licence or assignment in respect of any Intellectual Property owned, used by
or otherwise required for the business of the Borrower or has disclosed or is
obliged to disclose any Confidential Business Information required for the
business of the Borrower to any person, other than its employees or those of the
Borrower for the purposes of carrying on its business.
 
 
23

--------------------------------------------------------------------------------

 

 
(d)           The Borrower nor any party with which the Borrower has contracted
with is not in breach of any licence, sub-licence or assignment granted to or by
it in respect of any Intellectual Property owned, used by or otherwise required
for the business of the Borrower or of any agreement under which any Business
Information was, or is to be made available to it.


(e)           There is no, nor has there been at any time any, unauthorized use
or infringement by any person of any of the Intellectual Property or
Confidential Business Information owned, used by or otherwise required for the
business of the Borrower.


(iv)           Processes etc.


The processes employed, the businesses conducted by the Borrower and the
products and services dealt in by the Borrower both now and at any time within
the last six years do and did not use, embody or infringe any rights or
interests of third parties in Intellectual Property (other than those belonging
to or licensed to the) and no claims of infringement of any such rights or
interests have been made by any third party.


(v)           Licences


Where there are licences secured by the Borrower from third parties, such
licences are in full force and effect, no notice having been given on either
side to terminate them; the obligations of all parties have been fully complied
with; no disputes have arisen or are foreseeable in respect thereof: and where
such licences are of such a nature that they could be registered with the
appropriate authorities and where such registration would have the effect of
strengthening the Borrower's rights they have been so registered.


(vi)           Know-how


There is and has been no misuse of Know-how by the Borrower and the Borrower has
made no disclosure of Know-how to any person except properly and in the ordinary
and usual course of business and on the basis that such disclosure is to be
treated as being of a confidential character.
 
 
24

--------------------------------------------------------------------------------

 

 
(vii)           No Assertion of Moral Rights


No moral rights have been asserted or are likely to be asserted which would
affect the use of any of the Intellectual Property in the business of the
Borrower.


(viii)                      Patents


All patentable inventions made by employees of the Borrower and used or intended
to be used in the business of the Borrower were made in the normal course of the
duties of the employees concerned and there are no outstanding or potential
claims against the Borrower under any contract or law providing for employee
compensation or ownership in respect of any rights or interests in Intellectual
Property.


(ix)           Sufficiency of Business IP


The Business IP comprises all the rights and interests in Intellectual Property
necessary or convenient for the carrying on of the business of the Borrower in
and to the extent which it is presently conducted.


2.           Subsidiaries


The Borrower hereby represents, warrants and covenants to cause its subsidiaries
to comply with and observe the representations, warranties and covenants in this
Schedule 2.


(This space is intentionally left blank)


 
25

--------------------------------------------------------------------------------

 


Schedule 3


Borrower's Intellectual Property Rights


A.           Software & Firmware IP


1.
Scalable high capacity system architecture.
   
2.
Fault tolerant system redundancy mechanisms for enhanced reliability.
   
3.
Backend scalable Zone management element/mechanism.
   
4.
Intelligent reverse-geo coding processing for enhanced scalability and data
flow.
   
5.
Selectable immobilization methods (instant, gradual, deferred).
   
6
Over the air upgradability for firmware. settings and hardware.
   
7.
Flexible Zone event management means (device & backend, backend only, device
only).
   
8.
Accelerometer self calibration algorithm for improved accuracy and installation
flexibility. Settable via PDA or OTA.
   
9.
Adaptive 3-axis accelerometer incline detection and recalibration for improved
accuracy.
   
10.
Speed limiter algorithm using loosely coupled inertial navigation system with
adaptive speed limiting settings.
   
11.
RFID based Mesh Network system using Neural Network Concepts.
   
12.
E-Clamp mechanism for public traffic enforcement.
   
13.
RFID based Public Access Control system.
   
14.
RF Collision avoidance system using RFID Beacon, GPS and estimation algorithms
for enhanced vehicle escort and VIP protection.
   
15.
Comprehensive device configuration and registration via Bluetooth or RS485 and
PDA means.



 
26

--------------------------------------------------------------------------------

 





   
16.
Battery level monitoring for internal and vehicle batteries with backend
communication reporting (levels, duration estimates, fault events).
   
17.
Enhanced battery management means.
   
18.
Enhanced theft and fault recognition. Reporting to backend with autonomous
vehicle immobilization option.
   
19.
Audio interface means using RS232 or RS485.
   
20.
Driver performance data/ management system for improved fleet resource and asset
management.



B.           Hardware/Device IP


1.
Input/Output device with onboard immobilization and speed limiter.
   
2.
433MHz RF Beacon device for collision avoidance.
   
3.
E-Frame license plate mechanism for holding track and trace devices.
   
4
IP67 compliant Advanced Track 8 Trace device with 3-axis accelerometer.
RS232/485, 96OVdc, external i/o module, internal battery modular GPS. GSM and
RFID transceivers.
   
5.
Motion detector with deep sleep state for enhanced battery life.
   
6.
Inertial Navigation System with Trailer ID.
   
7.
Tamper detection module for improved cable interconnect security.
   
8.
Remotely Deployable Unit system for as-required track and trace applications.
   
9.
Container tracking and management system for land transportation applications.
   
10.
Tag based Driver ID system for authentication and driver management.







 
27

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the day and year first above written.


The Lender


Signed by Mohan Raj Abraham
)
 
Director, for and on behalf of
)
/s/ Mohan Raj Abraham
FAME TRADING LTD.
)
 
in the presence of:
   



/s/ Signature


Tamul Selvi Krishnaray
Abraham Advocates/
Solicitors


The Borrower


Signed by
)
 
for and on behalf of
)
/s/ A. J. Harrison
ASTRATA (ASIA PACIFIC)
PTE, LTD.
)
 
in the presence of:
   



/s/ Choo Bee Eng
 
 
 
 
 
28